Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and 


Claim 1 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020. 

    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale

Taveira discloses “…[1. A method for setting a target flight path of an aircraft in a physical environment, the method comprising:
displaying a virtual three-dimensional model corresponding to the physical environment; (see paragraph 44-46 where the drone receives 
    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale


setting a start point in the virtual three-dimensional model according to a user input indicative of a position of the start point; (see drone base 250 and drone destination 210 and the path of the drone 251, 253, 255 and 257 that is provided by the server 240 to avoid the restricted areas 260a and b; see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)
continuously tracking a trajectory of a physical object moved in a space corresponding to the virtual three-dimensional model while displaying within the virtual three-dimensional model a continuous path corresponding to the trajectory of the physical object from the start point; (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)”. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still 
    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale


setting an end point of the continuous path in the virtual three-dimensional model according to a user input indicative of a position of the end point; and (see destination 210 in Fig. 2c where the drone is piloted in x, y, and z to avoid the restricted areas 250b, 250a and moves along the path 251, 253, 255 to 257 and to destination in 210)
generating the target flight path of the aircraft in the physical environment based on the continuous path from the start point to the end point in the virtual three-dimensional model. (see destination 210 in Fig. 2c where the drone is piloted in x, y, and z to avoid the restricted areas 250b, 250a and moves along the path 251, 253, 255 to 257 and to destination in 210) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)”. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020 and in further in view of U.S. Patent Application Pub. No.: US20190220040A1 to Wu that was filed in 2019. 
The primary reference is silent but Wu teaches “…2. The method according to claim 1, wherein
the displaying of the virtual three-dimensional model includes displaying the virtual three-dimensional model on an image display section of a head-mounted display device”. (See paragraph 41 and claims 1-20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Taveira with the disclosure of WU of since Taveira discloses that a server can provide a listing of blocked areas.  The drone can access that list. The drone also has a permission level that can allow access or can deny access to the blocked areas.  This can prevent the UAV from entering certain areas that are restricted or dangerous where a terrain exists that 
 
Claims 3-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020 and in further in view of U.S. Patent Application Pub. No.: US10642272B1 to Parodi that was filed in 2016.
The primary reference is silent but Parodi teaches “…3. The method according to claim 1, wherein
the displaying of the continuous path within the virtual three-dimensional model includes reducing noise in data of the trajectory of the physical object to generate display data of the continuous path”. (See col. 7, lines 1-21). 
    PNG
    media_image2.png
    628
    819
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Taveira with the disclosure of PARODI of AMAZON™ since PARODI discloses that a GPS location device of the drone can have noise due to reflections, blocking or signal interference.   The camera of the drone can identify nearby structures and then use the position of these structures to estimate the relative motion of the UAV.  Then the position of the UAV can be 

The primary reference is silent but Parodi teaches “…4, The method according to claim 1, wherein
the generating of the target flight path includes modifying the continuous path in the virtual three-dimensional model after the setting of the end point.  (see col. 3, lines 20-55 where the flight controller 120 can change a  heading in a continuous manner of the uav);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Taveira with the disclosure of PARODI of AMAZON™ since PARODI discloses that a GPS location device of the drone can have noise due to reflections, blocking or signal interference.   The camera of the drone can identify nearby structures and then use the position of these structures to estimate the relative motion of the UAV.  Then the position of the UAV can be updated to reduce the noise and improve the positioning estimation of the 

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020 and in further in view of Parodi and in further in view of NPL, Massimiliano Iacono, Path following and obstacle avoidance for an autonomous UAV using a depth camera, (https://doi.org/10.1016/j.robot.2018.04.005)(August 2018) (hereinafter “Iacono”). 
The primary reference is silent but Iacono teaches “…5. The method according to claim 4, wherein
the modifying of the continuous path includes setting a first point and a second point along the continuous path, and deforming a segment of the continuous path between the first point and the second point in the virtual three-dimensional model without moving the first point and the second point by recognizing a movement of the physical object indicative of a deformation of the segment of the continuous path”. (see section 1-3 where the path planning algorithm can deform the planned path for forming the trajectory). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Taveira with the teachings of IACONO since IACONO teaches that an origin location and a destination location can be set.  A path between the origin and the destination can be provided. To change the trajectory, the trajectory can be deformed. This can provide an improved path planning as less computational resources are needed for a slight adjustment.    See abstract

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020 and in further in view of U.S. Patent Application Pub. No.: US20190220040A1 to Wu that was filed in 2019. 

    PNG
    media_image3.png
    834
    616
    media_image3.png
    Greyscale

“…6. The method according to claim 1, further comprising
displaying a route marker corresponding to at least a portion of the continuous path as being superimposed on a real-world view of the physical environment”. (See FIG. 2d and marker showing the determined position superimposed on the target) ;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Taveira with the disclosure of WU of since Taveira discloses that a server can provide a listing of blocked areas.  The drone can access that list. The drone also has a permission level that can allow access or can deny access to the blocked areas.  This can prevent the UAV from entering certain areas that are restricted or dangerous where a terrain exists that can interfere with the flight plan or there is a higher risk of collision. This server can improve safety of the drones.  See abstract and paragraph 45-51 and claims 1-3 of Taveira. 

Claims 7-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020 and in further in view of U.S. Patent Application Pub. No.: US20190220040A1 to Wu that was filed in 2019. 

The primary reference is silent but Wu teaches “…7. The method according to claim 1, further comprising
switching between a first display mode in which the virtual three-dimensional model is displayed (See paragraph 41 where the display can provide a three dimensional virtual reality type head mounted display output) and a second display mode in which the route marker is displayed according to a user input. (see FIG. 2d where a simple display is shown where the marker can be provided with no other 
    PNG
    media_image4.png
    888
    720
    media_image4.png
    Greyscale



The primary reference is silent but Wu teaches “…8. The method according to claim 1, further comprising
displaying in the virtual three-dimensional model a frame indicative of an image capturing area by an image sensor mounted on the aircraft when the aircraft is assumed to be at a position in the physical environment corresponding to a prescribed position in the virtual three-dimensional model. (see FIG. 2a where the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Taveira with the disclosure of WU of since Taveira discloses that a server can provide a listing of blocked areas.  The drone can access that list. The drone also has a permission level that can allow access or can deny access to the blocked areas.  This can prevent the UAV from entering certain areas that are restricted or dangerous where a terrain exists that can interfere with the flight plan or there is a higher risk of collision. This server can improve safety of the drones.  See abstract and paragraph 45-51 and claims 1-3 of Taveira. 

The primary reference is silent but Wu teaches “…9, The method according to claim 1, wherein
the physical object is a body part of a user”.  (see paragraph 83 where the cursor can be controlled by the user’s 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Taveira with the disclosure of WU of since Taveira discloses that a server can provide a listing of blocked areas.  The drone can access that list. The drone also has a permission level that can allow access or can deny access to the blocked areas.  This can prevent the UAV from entering certain areas that are restricted or dangerous where a terrain exists that can interfere with the flight plan or there is a higher risk of collision. This server can improve safety of the drones.  See abstract and paragraph 45-51 and claims 1-3 of Taveira. 

Claims 10 and 12 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020. 

    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale

Taveira discloses “…10. The method according to claim 1, wherein
the physical object is a model of the aircraft”.  (see destination 210 in Fig. 2c where the drone is piloted in x, y, and z to avoid the restricted areas 250b, 250a and moves along the path 251, 253, 255 to 257 and to destination in 210) (see paragraph 55-56 where the 
Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020 and in further in view of U.S. Patent No.: US9660718B2 to Filiba
…11. The method according to claim 1, wherein
the continuously tracking of the trajectory of the physical object includes continuously tracking orientation of the physical object moved in the space corresponding to the virtual three-dimensional model, and
the generating of the target flight path of the aircraft includes generating the target flight path including orientation information of the aircraft along the target flight path in the physical environment. ”.  (See claims 1-8 and the abstract where the antenna is steered via motors to adjust the beams to the ground terminal to obtain a high quality of service);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Taveira with the disclosure of FILLIBA of QUALCOMM™ since FILLIBA teaches that an antenna of the drone during flight is steered so an orientation of the drone during flight is provided so the antenna points to the base station at all waypoints or is steered there. This can provide a higher communication accuracy.   See abstract and claims 1-8 of Filliba. 

Taveira discloses “…12. The method according to claim 1, further comprising
displaying in the virtual three-dimensional model a restricted area corresponding to a restricted flight zone in the physical environment. . (see destination 210 in Fig. 2c where the drone is piloted in x, y, and z to avoid the restricted areas 250b, 250a and moves along the path 251, 253, 255 to 257 and to destination in 210) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)”. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if 
Claim 13 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020. 

Taveira discloses “…13. The method according to claim 12, further comprising
issuing a notification when the physical object enters a region corresponding to the restricted area in the virtual three-dimensional model. . (see destination 210 in Fig. 2c where the drone is piloted in x, y, and z to avoid the restricted areas 250b, 250a and moves along the path 251, 253, 255 to 257 and to destination in 210) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)”. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 
    PNG
    media_image5.png
    656
    454
    media_image5.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020. 
Taveira discloses “…14. The method according to claim 12, further comprising
displaying in the virtual three-dimensional model an alternate route that avoids the restricted area (see FIG. 3b where a first drone or uav is allowed access via a path 321b while the second uav has to move along a route above the restricted area in 3d space as element 320a-b) when the physical object enters a region corresponding to the restricted area in the virtual three-dimensional model. (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in 
Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020 and in further in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”). 

    PNG
    media_image6.png
    721
    625
    media_image6.png
    Greyscale

The primary reference is silent but Aydin teaches “…15. | The method according to claim 1, further comprising ”. (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone and see paragraph 82 where the geographic position is given to the second drone from the first drone for replacement of the first drone’s functions by the second drone)
saving the target flight path to a shared server that stores a plurality of flight paths to allow a plurality of users to share the target flight paths” (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone) (see drone bs-b 42 in FIG. 3-4)(see paragraph 77-81 where when the first drone has no battery charge left it sends a signal to the second drone to come and replace the first drone).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Taveira with the disclosure of Aydin since Aydin teaches that a server can receiving an indication that a first drone is losing power and will run out of power. The server can then note the location and then summon a second fresh drone to take the space and the place of the first UAV. This can ensure that a telecommunication service provided by the first UAV is not interrupted.  This can ensure that service is maintained using many UAVs.    See abstract and paragraph 61-81 of Aydin. 
 

Claim 16 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020. 

Taveira teaches “…16. An aircraft control method comprising:
setting the target flight path by the method according to claim 1, and
programming the aircraft to fly according to the target flight path, the aircraft being an unmanned aerial vehicle”. (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone 

Claims 17 and 19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020 and in further in view of U.S. Patent Application Pub. No.: US20190220040A1 to Wu that was filed in 2019. 

    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale

In regard to claim 17, and claim 19, Taveira discloses “…17. A target flight path setting system adapted to set a target flight path of an aircraft in a physical environment, the target flight path setting system comprising: a display device configured to display a virtual! three-dimensional model corresponding to the physical environment; (see paragraph 44-46 where the drone receives navigation signals and beacon 
The primary reference is silent but Wu teaches “…an object detection sensor configured to detect a movement of a physical object in a space corresponding to the virtual three-dimensional model; 
a memory configured to store the movement of the physical object output by the object detection sensor; 
and a processor configured to set a start point within the virtual three-dimensional model according to a user input indicative of a position of the start point; (See paragraph 41 and claims 1-20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Taveira with the disclosure of WU of since Taveira discloses that a server can provide a listing of blocked areas.  The drone can access that list. The drone also has a permission level that can allow access or can deny access to the blocked areas.  This can prevent the UAV from entering certain areas that are restricted or dangerous where a terrain exists that 
 

Taveira discloses “…continuously track a trajectory of the movement of the physical object detected by the object detection sensor while controlling the display section to display within the virtual three-dimensional model a continuous path corresponding to the trajectory of the movement of the physical object from the Start point, ; (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)”. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the 
    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale

set an end point of the continuous path within the virtual three-dimensional model according to a user input indicative of a position of the end point, (see destination 210 in Fig. 2c where the drone is piloted in x, y, and z to avoid the restricted areas 250b, 250a and moves along the path 251, 253, 255 to 257 and to destination in 210)
and generate the target flight path of the aircraft in the physical environment based on the continuous path from the start point to the end point in the virtual three- dimensional model. . (see destination 210 in Fig. 2c where the drone is piloted in x, y, and z to avoid the restricted areas 250b, 250a and moves along the path 251, 253, 255 to 257 and to destination in 210) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)”. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the 

Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020 and in further in view of U.S. Patent Application Pub. No.: US20190220040A1 to Wu that was filed in 2019. 
The primary reference is silent but Wu teaches “…18. The target flight path setting system according to claim 17, wherein at least the display device and the object detection sensor constitute part of a head- mounted display device.  ”. (See paragraph 41 and claims 1-20).

Claim 1 is also rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 3-26-2020 and in view of International Patent Pub. No.: WO 2019/077682A1 to Shinya that was filed in 2017. 

    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale

Taveira discloses “…[1. A method for setting a target flight path of an aircraft in a physical environment, the method comprising:
displaying a virtual three-dimensional model corresponding to the physical environment; (see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see station 214 and 256, 230 that can communicate with the drone 100) 
    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale


setting a start point in the virtual three-dimensional model according to a user input indicative of a position of the start point; (see drone base 250 and drone destination 210 and the path of the drone 251, 253, 255 and 257 that is provided by the server 240 to avoid the restricted areas 260a and b; see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)
continuously tracking a trajectory of a physical object moved in a space corresponding to the virtual three-dimensional model while displaying within the virtual three-dimensional model a continuous path corresponding to the trajectory of the physical object from the start point; (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)”. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) 
    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale


setting an end point of the continuous path in the virtual three-dimensional model according to a user input indicative of a position of the end point; and (see destination 210 in Fig. 2c where the drone is piloted in x, y, and z to avoid the restricted areas 250b, 250a and moves along the path 251, 253, 255 to 257 and to destination in 210)
generating the target flight path of the aircraft in the physical environment based on the continuous path from the start point to the end point in the virtual three-dimensional model. (see destination 210 in Fig. 2c where the drone is piloted in x, y, and z to avoid the restricted areas 250b, 250a and moves along the path 251, 253, 255 to 257 and to destination in 210) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)”. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode); 
    PNG
    media_image7.png
    578
    774
    media_image7.png
    Greyscale

Shinya also teaches “..displaying a virtual three-dimensional model corresponding to the physical environment;” (see FIG. 15-19). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Taveira with the disclosure of Shinya since Taveira discloses that a server can provide a listing of blocked areas.  The drone can access that list. The drone also has a permission level that can allow access or can deny access to the blocked areas.  This can prevent the UAV from entering certain areas that are restricted or dangerous where a terrain exists that can interfere with the flight plan or there is a higher risk of collision. This server can improve safety of the drones.  See abstract and paragraph 45-51 and claims 1-3 of Taveira. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668